Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Specification
In view of Hague Rule 7(5)(a), 37 CFR 1.1024, and MPEP 2920.04(a)II, the specification has been amended to provide descriptions for the figures as follows: 

1. Front

______________________________________________________________________________


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911